United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1983
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas
Charles Victor Cole,                     *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: August 4, 1998

                                Filed: September 15, 1998
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

       Charles Victor Cole appeals from the final judgment entered in the District Court
for the Western District of Arkansas following resentencing after Cole pleaded guilty
to manufacturing methamphetamine, in violation of 21 U.S.C. § 841(a)(1). In 1996,
authorities seized an operational methamphetamine laboratory, including precursor
chemicals, and actual methamphetamine from Cole&s residence. Based on the seized
chemicals and drugs, the presentence report calculated a total of 177.66 grams of actual
methamphetamine. Cole challenged this calculation, but the district court overruled his
objection. On appeal we remanded upon concluding that the district court had
erroneously determined drug quantity based on what an average cook could yield from
the seized chemicals rather than what Cole could have produced. See United States v.
Cole, 125 F.3d 654, 655 (8th Cir. 1997) (per curiam). On remand, the district court
sentenced Cole to 151 months imprisonment and three years supervised release. For
reversal, Cole again argues that the district court&s drug-quantity determination was
incorrect. For the reasons discussed below, we affirm the judgment of the district
court.

        At resentencing, the parties agreed to proceed on the testimony presented at the
first sentencing. The testimony is recounted in our prior opinion, and we will not repeat
it here except to note that government witnesses testified 1 gram of the seized precursor
chemical would yield .75 of a gram of methamphetamine given the seized evidence and
Cole&s experience as a methamphetamine cook, while Cole testified that he had never
yielded such an amount. The district court credited the government&s evidence, found
Cole&s testimony to be not credible, and reaffirmed its prior drug-quantity calculation.

       We conclude that the district court did not clearly err in calculating the drug
quantity. See United States v. Adipietro, 983 F.2d 1468, 1472 (8th Cir. 1993)
(standard of review). Despite Cole&s argument that the district court again based its
calculation on a theoretical figure, the record demonstrates the government&s evidence
regarding the yield was not theoretical, but was based on Cole&s experience as a cook,
the seized precursor chemicals, and Cole&s laboratory, and the court simply discredited
Cole&s contrary testimony. See U.S. Sentencing Guidelines Manual § 2D1.1,
comment. (n.12) (1997) ( “[w]here there is no drug seizure or the amount seized does
not reflect the scale of the offense, the court shall approximate the quantity of the
controlled substance”); Adipietro, 983 F.2d at 1472 (findings as to credibility of
witness in making drug quantity determination virtually unassailable on appeal).

      Accordingly, the judgment is affirmed.


                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-